Citation Nr: 0534210	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  99-04 682	)	DATE

            MERGED APPEAL 	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
bilateral pes planus with hallux valgus, currently evaluated 
as 30 percent disabling.   

2.  Entitlement to an increased rating for residuals of a 
neck and upper back strain with disc space narrowing at C5, 
currently evaluated as 30 percent disabling.   

3.  Entitlement to an increased (compensable) rating for 
bilateral pterygium with history of macular hole of the right 
eye.   

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Craig Bash, M.D.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1976 and from February 1979 to February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and September 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The December 1997 RO decision 
continued a 10 percent evaluation for the veteran's upper 
back and cervical spine disability, a noncompensable 
evaluation for his bilateral eye disability, and a 10 percent 
evaluation for bilateral pes planus.  A January 1999 RO 
decision granted a 30 percent evaluation for bilateral pes 
planus effective May 12, 1997, and a June 2002 RO decision 
granted a 30 percent evaluation for the upper back and 
cervical spine disability effective May 12, 1997.  

A March 2003 Board decision denied the veteran's appeal for 
increased ratings for pes planus with hallux valgus and 
bilateral pterygium with history of macular hole of the right 
eye.  (The claim for a higher rating for an upper back and 
cervical spine disability was remanded to the RO for further 
development at that time.)  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2003, the Court granted a joint 
motion vacating and remanding the Board's March 2003 
decision. 

The veteran also perfected an appeal of a September 2004 RO 
decision that denied his claim for a TDIU.  

In June 2004, the Board remanded the appeal for additional 
development.  The purpose of that remand was met.  

The veteran was afforded a personal hearing held in 
Washington, D.C. before the undersigned in September 2005.  A 
transcript of that hearing is of record.

The final preliminary matter concerns the veteran's claim for 
a rating in excess of 30 percent for his service-connected 
residuals of an upper back and neck strain with disc disease 
of the cervical spine and his claim for a TDIU.  The decision 
that follows grants an increased rating of 40 percent for the 
veteran's neck strain with disc disease of the cervical 
spine.  The question remains whether the veteran's upper back 
strain warrants a separate compensable rating.  As the claim 
for a separate compensable rating for an upper back 
disability, to include whether service connection is in 
effect for disease of the thoracic spine, is intertwined with 
the claim for a TDIU, adjudication of the latter claim must 
be deferred pending completion of the development of the 
raised issue noted above.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  These matters are addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected postoperative bilateral 
pes planus with hallux valgus is manifested by objective 
evidence of callosities and pain on manipulation and use, but 
without evidence of pronounced flat feet with marked 
pronation, extreme tenderness of the plantar surfaces, marked 
inward displacement, or severe spasm of the tendo achillis on 
manipulation; his unilateral hallux valgus has not been 
treated with surgical resection of the metatarsal head and 
the deformity is not so severe as to be equivalent to an 
amputation of the great toe.  
  
3.  The veteran's service-connected neck strain with 
degenerative disc disease of the cervical spine is manifested 
by severe limitation of motion of the cervical spine and 
severe but not pronounced intervertebral disc syndrome; it is 
not productive of incapacitating episodes of symptoms 
necessitating bedrest prescribed by a physician, ankylosis of 
the cervical spine, muscle spasm or guarding severe enough to 
result abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or any additional associated 
objective neurologic abnormalities warranting a separate 
compensable rating.  

4.  The veteran's corrected visual acuity is 20/20 
bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5276, 5280 (2005).  

2.  The criteria for a 40 percent rating, but no more than 40 
percent, for residuals of a neck strain with disc space 
narrowing at C5 have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5290 (2002), 5293 (before September 23, 2002 and from that 
date until September 26, 2003), Diagnostic Codes 5237, 5243 
(2005).  

3.  The criteria for a compensable evaluation for bilateral 
pterygium with history of macular hole of the right eye have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 6034 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the initial unfavorable AOJ decision was already 
decided and appealed by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini, at 120, that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  The 
appellant was provided VCAA notice prior to the September 
2004 RO decision denying his claim for a TDIU.  

As to the other issues on appeal, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication of his 
increased rating claims, the veteran has not been prejudiced 
thereby.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.  The Board 
finds that the veteran has been provided VCAA content 
complying notice and proper subsequent VA process.  The VCAA 
notice was provided to him via a July 2004 letter, as well a 
June 2002 supplemental statement of the case and March 2005 
statement of the case which provided the veteran with VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.  

The content of the July 2004 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that he had that was relevant to his claims.  He was advised 
of what evidence VA would attempt to provide and what 
evidence he should provide, as well as what was necessary to 
substantiate his claims.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran was 
notified and aware of the evidence needed to substantiate his 
claims, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the VA's duty to assist, VA treatment records 
have been obtained.  The veteran has been afforded multiple 
VA examinations and a personal hearing.  The examinations, 
along with outpatient treatment records, provide sufficient 
findings upon which to determine the severity of the 
veteran's service-connected disabilities at issue.  Another 
examination or medical opinion is not necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Testimony has been received from a private 
physician, as well as a letter from that private physician.  
There is no indication that any additional relevant evidence 
exists.  The veteran indicated, in a June 2002 statement, 
that he had no additional evidence to submit at that time.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

Pes Planus

The veteran's bilateral pes planus with hallux valgus has 
been evaluated under the provisions of Diagnostic Code 5276 
of the Rating Schedule.  Diagnostic Code 5276 provides that 
bilateral pes planus that is severe with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, will be evaluated as 
30 percent disabling.  Where bilateral pes planus is 
pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with no 
improvement by orthopedic shoes or appliances, a 50 percent 
evaluation will be assigned.  

Under this provision for rating hallux valgus, a 10 percent 
rating for a unilateral hallux valgus is warranted only where 
operated with resection of the metatarsal head or where the 
deformity is so severe as to be equivalent to an amputation 
of the great toe.  38 C.F.R. § 4.71a, Code 5280.  

VA treatment records do not reflect any pertinent findings 
relative to evaluating the veteran's bilateral pes planus 
with hallux valgus.  The reports of June 1998 and September 
1999 VA examinations reflect that the veteran reported that 
his feet hurt.  Calluses were observed on the left foot.  An 
examiner commented that the calluses appeared to be 
bothersome but were not what one would term greatly enlarged 
calluses.  It was indicated that the bilateral pes planus was 
severe, but the veteran had an ordinary flexible flatfoot and 
it was believed that, with appropriate padding, his feet were 
okay for weight bearing and working.  

The record indicates that the veteran does have calluses on 
the left foot.  However, there is no competent medical 
evidence indicating that the veteran has extreme tenderness 
of the plantar surfaces of the feet or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  Neither is there any indication of swelling on 
use.  Rather, the competent medical evidence indicates that 
there would be improvement with appropriate padding such as 
an orthopedic shoe or appliance.  In the absence of any 
competent medical evidence that would support a 50 percent 
evaluation under Diagnostic Code 5276, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
that has been assigned.  

There is medical or surgical evidence to show that the 
veteran's unilateral hallux required surgical resection of 
the metatarsal head, nor is there medical or X-ray evidence 
to show that the deformity is so severe as to be equivalent 
to an amputation of the great toe.   38 C.F.R. § 4.71a, Code 
5280.  

Cervical Spine

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  See Schafrath.  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
give to factors affecting function and joint disabilities 
under 38 C.F.R. § 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
joint disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

When it is not possible to separate symptoms of nonservice-
connected disabilities from symptoms of service-connected 
disabilities, 38 C.F.R. § 3.102 (2005) requires that all 
signs and symptoms be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002).  Further, the remaining spinal regulations were 
amended, effective in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations and. 
thereafter, the Board must analyze the evidence dated from 
the effective date of the new regulations and consider 
whether a higher rating than the previous rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Under the diagnostic codes in effect prior to September 2002 
and the change in September 2003, Diagnostic Code 5290 
provided that the maximum rating for limitation of motion of 
the cervical spine (severe) warranted a 30 percent 
evaluation.  Diagnostic Code 5293 provided that for 
intervertebral disc syndrome, a 20 percent evaluation 
required moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation required 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The reports of July 1997 and September 1999 VA examinations 
reflect that the veteran reported constant neck pain with 
flareups occurring on a continuing basis.  The veteran 
reported a numbness in his hands and indicated that he had 
begun to drop things.  There was global cervical and thoracic 
tenderness.  However, there was no visible atrophy and 
musculature appeared to be well developed.  Range of motion 
was more restricted during the 1999 examination with 
extension to 30 degrees, flexion to 20 degrees, and rotation 
to 30 degrees to the right and 45 degrees to the left, with 
movements limited by pain.  The diagnoses included 
degenerative cervical disc.  

VA treatment records dated from September to November 1999 
reflect that the veteran had chronic neck pain with exquisite 
tenderness.  His right grip strength varied from 60 pounds to 
109 pounds and his left grip strength varied from 110 to 115 
pounds.  The report of an August 1999 X-ray of the veteran's 
cervical spine reflects that C3-4 disc spaces were narrowed 
slightly and the C5-6 disc space was more narrow than the one 
above.  The report of an August 1999 VA EMG indicates no 
evidence of right arm radiculopathy, but peripheral 
neuropathy involving motor and sensory fibers.  There was 
right trapezius muscle spasm.  

The reports of June 2003 and August 2004 VA examinations 
reflect that at the time of the latter examination, the 
veteran's range of motion of the cervical spine was limited 
to 5 degrees in all planes.  There was some spasm in the 
rhomboidal area paraspinally.  The diagnoses included 
degenerative disc disease of the cervical spine at C3-4 and 
C5-6.  

During a personal hearing before the undersigned in September 
2005, at pages 18 and 19, C. B., M.D., (Dr. B), a private 
physician, testified that he believed that the veteran's 
symptoms, relating to his degenerative disc disease, were 
pronounced because the veteran had muscle spasm and pain in 
distribution of nerve roots which were consistent with what 
Diagnostic Code 5293 would call sciatica.  He also indicated 
that he believed that based on all of the examinations the 
veteran demonstrated that there was very little intermittent 
relief in symptoms.  

Note (2) of the General Rating Formula for Diseases and 
Injuries of the Spine provides that normal forward flexion of 
the cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateroflexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  In 
reviewing the relevant medical evidence summarized above, the 
Board finds that the veteran's cervical spine disability is 
manifested by severe limitation of motion and muscle spasm.  
However, the current 30 percent is the maximum evaluation 
allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003.   In the absence of 
unfavorable ankylosis of the cervical spine, a rating in 
excess of 30 percent is not warranted under the criteria 
effective September 26, 2003.  All examinations have shown 
some movement of the cervical spine in all planes; there is 
no finding related to or a diagnosis of ankylosis of the 
cervical spine, favorable or otherwise.  

The Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, 
higher schedular ratings under either Diagnostic Code 5290 or 
the revised and renumbered Diagnostic Code 5237 are not 
possible.  

The veteran's service-connected cervical spine disability 
also includes degenerative disc disease.  The former and 
current criteria for rating intervertebral disc syndrome 
permit a rating in excess of 30 percent.  See 38 C.F.R. § 4 
.71a, Diagnostic Code 5293 (before September 23, 2002 and 
from that date until September 26, 2003), Diagnostic Code 
5243 (2005).  In reviewing the relevant medical evidence, the 
Board finds there is medical evidence of neurological 
findings which have been associated, by competent medical 
authority, with the distribution of nerve roots from the 
cervical spine, consistent with severe intervertebral disc 
syndrome.  Such a finding supports a 40 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

As to the question of whether a rating in excess of 40 
percent is warranted, while there is some indication that the 
veteran experiences little intermittent relief, to include 
the testimony of Dr. B, and there is competent evidence of 
loss of strength in the right hand, other findings clearly 
weigh against a finding of pronounced intervertebral disc 
syndrome, which permits a 60 percent rating under Code 5293.  
Specifically, July 1997 and September 1999 examinations 
showed no visible atrophy and musculature appeared to be well 
developed.  The report of an August 1999 X-ray of the 
veteran's cervical spine reflects that C3-4 disc spaces were 
narrowed slightly (emphasis added), although the C5-6 disc 
space was more narrow than the one above.  There was clearly 
no suggestion that there was pronounced disc disease by X-
ray.  Further, the report of an August 1999 VA EMG indicates 
no evidence of right arm radiculopathy.  It is also 
significant to note that there is also no finding of an 
absent relevant reflex.  While Dr. B's testimony is 
competent, it is not clear whether he ever examined the 
veteran and he did not specifically identify which nerve or 
nerve group he was comparing by analogy to the sciatic nerve; 
the latter nerve is the only nerve noted in Code 5293 and it 
related to the lower spine and legs.  The issue here is the 
appropriate rating for the veteran's cervical spine 
disability.  Moreover, as noted above, the Board finds that 
objective examination findings are simply not consistent with 
the severity of the IVDS symptoms noted.

In view of the foregoing, the Board finds that the evidence 
supports an increased rating to 40 percent for the veteran's 
cervical spine disability, but no more than 40 percent under 
Diagnostic Code 5293.  The Board is not concluding that there 
is no functional impairment due to degenerative disc disease 
of the cervical spine.  On the contrary, this decision 
increases the rating to 40 percent based upon a finding of 
severe intervertebral disc syndrome (emphasis added), which 
takes into account significant disability.  The fact that 
most of the objective findings do not support a finding of 
pronounced disability (e.g., normal musculature with no sign 
of atrophy, no absent relevant reflex) is strong probative 
evidence that weighs against an even higher rating under Code 
5293.  It is also pertinent to note that the report of the 
most recent August 2004 VA examination indicates that there 
is no loss of pinprick to the arms, forearms, hands, neck 
regions, or shoulders.  It further indicates that the 
veteran's median, ulnar, and radial nerves in the arms and 
hands are intact.

Changes to the rating criteria for intervertebral disc 
syndrome (IVDS) became effective September 23, 2002.  The new 
version, which is now redesignated to Diagnostic Code 5243, 
evaluates IVDS (preoperatively or postoperatively) on either 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003- 
04).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2003-04).  Similarly, 
neurologic disabilities are rated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The veteran's chronic orthopedic manifestations of IVDS 
during the appeal period have been represented by severe 
limitation of motion of the cervical spine.  As noted above, 
this warrants a maximum 30 percent rating under Diagnostic 
Code 5290 and the current criteria for rating cervical spine 
disability on the basis of limitation of motion (Code 5237) 
does not permit a rating in excess of 30 percent absent 
unfavorable ankylosis.  See Johnston, 10 Vet. App. at 85.  
There is no competent evidence of ankylosis to consider 
application of Diagnostic Codes 5287 or 5235-5243.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) 
(ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure).  Cf. 38 
C.F.R. § 4.71a, Schedule of ratings - musculoskeletal system, 
NOTE 5 (2003) (fixation of a spinal segment in neutral 
position (zero degrees) represents favorable ankylosis).

Under the new intervertebral disc syndrome regulations, 
effective in September 2002, Diagnostic Code 5243 provides 
that a 60 percent evaluation is the highest evaluation that 
may be assigned under that Diagnostic Code.  

Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  

There is evidence that the veteran experiences peripheral 
neuropathy and other symptoms affecting the lower extremities 
that is not service connected.  However, the neurologic 
manifestations of the veteran's service-connected cervical 
spine disability include findings that the veteran 
experiences some pain in distribution of the nerve roots.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provide for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating disease of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).  

As noted above, there is no competent medical evidence which 
indicates that the veteran has any relevant muscle atrophy, 
and the August 2004 VA examination showed that there was no 
loss of pinprick to the arms, forearms, hands, neck regions, 
or shoulders, and that the veteran's median, ulnar, and 
radial nerves in the arms and hands are intact.  While a May 
2004 letter from Dr. Bash identifies symptoms that he relates 
to the degenerative disc disease of the cervical spine, he 
does not identify the symptoms as being related to any 
specific nerve or indicate any specific nerve deficiency that 
could be separately evaluated.  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
assignment of separate neurological evaluations relating to 
the veteran's degenerative disc disease of the cervical spine 
other than the already rated IVDS.  

An alternative higher 60 percent rating may be considered 
under Diagnostic Code 5243 where there have been 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during a 12 month period.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5243, NOTE (2004).  A 
careful review of the record does not disclose the requisite 
number of episodes that would support a higher rating.  In 
fact, notwithstanding Dr. Bash's testimony regarding little 
intermittent relief, there is not a single instance where 
these episodes required treatment and a prescription of bed 
rest by a physician as required for consideration of an 
alternative rating based upon the yearly duration of episodes 
of IVDS. 

In view of the foregoing, the 40 percent granted herein under 
Diagnostic Code 5293 is the highest evaluation that may be 
assigned for his service-connected residuals of upper back 
and neck strain with disc space narrowing at C5.  




Visual Disorder

The veteran's service-connected bilateral pterygium with 
history of macular hole of the right eye has been evaluated 
under the provisions of Diagnostic Code 6034 of the Rating 
Schedule.  Diagnostic Code 6034 provides that pterygium is to 
be rated based on loss of vision, if any.  Tables V, 
38 C.F.R. § 4.84(a) (2005), provides that a noncompensable 
evaluation will be assigned where vision in one eye is 20/40 
and vision in the other eye is 20/40.  

The best distant vision attainable after best correction by 
glasses will be the basis of rating.  38 C.F.R. § 4.75 
(2005).  

The reports of July 1997 and September 1999 VA eye 
examinations reflect that the veteran's corrected visual 
acuity, bilaterally, is 20/20.  There is no competent medical 
evidence indicating that his corrected visual acuity, 
bilaterally, is less than 20/20.  Since all of the competent 
medical evidence indicates that the veteran's corrected 
bilateral visual acuity is 20/20, a preponderance of the 
evidence is against a compensable evaluation for bilateral 
pterygium with history of macular hole of the right eye.  


ORDER

An increased rating for bilateral pes planus with hallux 
valgus is denied.  

An increased rating of 40 percent, but not greater, for 
residuals of a neck strain with disc space narrowing at C5 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A compensable evaluation for bilateral pterygium with history 
of macular hole of the right eye is denied.  



                                                   REMAND

As noted in the introduction above, service connection is in 
effect for residuals of a neck and upper back strain with 
disc space narrowing at C5, currently evaluated as 30 percent 
disabling.  (Emphasis added.)  The Board decision above 
granted an increased rating of 40 percent for the veteran's 
residuals of a neck with disc space narrowing at C5.  As to 
the upper back strain, it is not clear from the record 
whether such involves the thoracic spine or the lower 
cervical spine.  If the former, there is potential for a 
separate compensable rating.  The RO must clarify this 
matter.

As the claim for a separate compensable rating for an upper 
back disability, to include disease of the thoracic spine is 
intertwined with the claim for a TDIU, adjudication of the 
latter claim must be deferred pending completion of the 
development of the raised issue noted above.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

The veteran's service-connected disabilities are bilateral 
pes planus with hallux valgus, evaluated as 30 percent 
disabling, residuals of upper back and neck strain with disc 
space narrowing at C5, evaluated (as the result of this Board 
decision) as 40 percent disabling, and bilateral pterygium 
with history of macular hole of the right eye, evaluated as 
noncompensably disabling; his combined service-connected 
disability evaluation is 60 percent.  It is pertinent to note 
that the Board has no power in the first instance to award a 
TDIU rating on an extraschedular basis under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); see 
also VAOPGCPREC 6-96.

The RO must also review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully complied with 
and satisfied with respect to the claims for a separate 
compensable rating for an upper back disability and 
entitlement to a TDIU.  




In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with respect to the claims for 
a separate compensable rating for an 
upper back disability and entitlement to 
a TDIU.  

2.  The RO should contact the veteran and 
provide him with an opportunity to submit 
any additional evidence in support of the 
claims that remain on appeal, to include 
statements from former employers or co-
workers.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4. After the development requested above 
has been completed to the extent 
possible, the RO should clarify whether 
service connection is in effect for an 
upper back disability that includes the 
thoracic spine and determine whether the 
veteran is entitled to a separate 
compensable rating.  The RO should then 
determine whether the veteran meets the 
scheduler criteria for a TDIU, taking 
into consideration the instant Board 
decision granting a 40 percent rating for 
the veteran's residuals of a neck strain 
with disc space narrowing at C5 and, if 
applicable, the rating for his upper back 
or thoracic spine disability.  If the 
veteran does not meet the scheduler 
criteria for a TDIU, the RO must refer 
the issue to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. §§ 3.321(b) and/or 4.16(b).

5.  Thereafter, if either benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003), codified at 38 U.S.C. §§ 5109B, 7112.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


